DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30th 2021 has been entered.
 
3.	According to paper filed November 30th 2021, claims 1-21 are pending for examination with an effective filing date of January 31st 2020.
	By the present Amendment, claims 1, 3-7, 9-10, 12-15, 17-18, and 20-21 are amended. Claims 8 and 16 are canceled.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
7.	Claims 1-3, 5-7, 9-15, and 17-18 are rejected under 35 U.S.C. §103 as being unpatentable over Scapel et al. (US 2018/0335930), hereinafter Scapel, and further in view of Qiao (US 2013/0018894), hereinafter Qiao.
Claim 1
“receiving, by a computer system, information specifying content of a portion of a user interface (UI), wherein the portion includes at least two elements identified to have differences in at least one presentation aspect between the at least two elements, wherein the at least two elements in the portion of the UI have been identified as elements to be presented neutrally in a rendering of the portion of the UI” Scapel Figure 7A illustrates two portions of a display screen and Scapel [0229] discloses “[v]irtual avatar interface 643 of FIG. 6N includes avatar template representations 644-1 to 644-7 that correspond to different avatar frameworks” and these avatar have neutral or angry expressions, as disclosed in Scapel [0289];

“determining, by the computer system, measurements of the at least one presentation aspect for at least two elements in the rendering of the portion of the UI” Scapel Figure 6V depicts two avatars (i.e., two elements 612, 643) displayed in the lower portion of the UI; the “smile” (i.e., one presentation aspect) of the two
avatars are different;

“determining, by the computer system, a measurement of neutrality for the at least one presentation aspect between the at least two elements in the rendering of the portion of the UI, wherein the measurement of neutrality is determined based on the measurements of the at least one presentation aspect for the at least two elements in the rendering of the portion of the UI, and wherein the measurement of neutrality is lower as the at least one presentation aspect is more neutral between the at least two elements” Qiao abstract discloses “[o]ne or more scores associated with the at least one sentiment may be automatically determined based on at least one respective attribute of the one or more portions” and Qiao [0089] discloses “a sentiment (e.g., associated with the score data in column 1030) of at least one affected portion (e.g., ‘Tom’ in column 1010, ‘Chuck’ in column 1010, etc.) was determined … to be in a certain category (e.g., positive, negative, neutral, etc.), to have certain degree (e.g., 1, 2, 3, 4, low, medium, high, etc.), etc.”;

“adjusting, by the computer system, the at least one presentation aspect in the rendering of the portion of the UI until a selected level for the measurement of neutrality in the portion of the UI is provided” Qiao [0117] discloses “[t]he sentiment data may be associated with or include at least one sentiment ”(e.g., associated with at least one category of positive, negative, neutral or some combination thereof as selected or indicated using region 1400 …)”;

“generating, by the computer system, updated information specifying content of the portion of the UI based on the rendering of the portion of the UI with the selected level for the measurement of neutrality” Qiao [0116] discloses “[t]he sentiment data may be associated with or include at least one sentiment (e.g., associated with at least one category of positive, negative, neutral or some combination thereof as selected or indicated using region… generating data for displaying an image, displaying an image, some combination thereof… the search result… may include at least one document including at least one affected portion (e.g., associated with any category of sentiment as selected or indicated using region”.
Scapel and Qiao disclose analogous art. However, Scapel does not spell out the “neutrality measurement” for the two elements in the portion of user interface as recited above. It is disclosed in Qiao. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Qiao into Scapel to enhance its managing functions of reducing differences among portions of display.

Claim 2
“wherein the at least one presentation aspect includes at least one of the following types of aspects: a visual aspect, a clarity aspect, and a tonal aspect” Scapel [0229][0289] discloses avatar expressions that can be happy, neutral, or angry. Avatar with neutral expression displayed in the lower portion of the user interface screen is the reduces a difference in the “visual aspect” as claimed.

Claim 3
“wherein determining measurements of the at least one presentation aspect for the at least two elements includes determining measurements of visual prominence of at least two comparable elements in the portion of the UI” Scapel [0240] discloses “updates the virtual avatar preview to reflect the user’s smile and/or happy express in addition to updating the virtual avatar preview’s eyes to look straight ahead” and those virtual avatars constitute more than two elements in the lower portion of the display UI, as depicted in Scapel Figure 6W.

Claim 5
“wherein determining measurements of the at least one presentation aspect for the at least two elements includes determining measurements of emotional tone of content in the portion of the UI using an emotional recognition algorithm or a natural language processing algorithm” Scapel [0229][0289] discloses avatar expressions that can be happy, neutral, or angry, and Scapel Figures 6V-6W depict more than two avatars (i.e., two elements) displayed in the lower portion of the UI.
Claim 6
“wherein the portion of the UI requests user input between at least two selectable elements; wherein determining measurements of the at least one presentation aspect for the at least two elements includes determining measurements of the at least one presentation aspect for the at least two selectable elements within the at least one portion” Scapel [0290] discloses “the animated virtual avatar includes the changes in expression selected by the user”, and Scapel Figures 6V-6W depict more than two avatars (i.e., two elements) displayed in the lower portion of the UI;

“wherein the updated UI portion has a reduced difference in the at least one presentation aspect for the at least two selectable elements” Scapel [0305] discloses “the electronic device modifies the poo avatar to return to the neutral state in 1011A by displaying an animation of the mouth 1030 moving to the neutral position and the lower portion 1036 moving back to its neutral position”.

Claim 7
“wherein determining measurements of the at least one presentation aspect for the at least two selectable elements within the at least one portion includes determining measurements of visual prominence related to size, position, and layout between the at least two selectable elements” Scapel [0329] discloses “the electronic device detects the user’s position being off-center…. In response to detecting the shifted position of the user in 1006B, the electronic device shifts the horizontal position of the entire poo avatar”.

Claim 9
“replacing the portion of the UI with the updated information specifying content of the portion of the UI” Scapel Figures 6 UB & 6V depict the upper portion of the display UI that is in textual form of communication is
replaced with a new display UI that shows a virtual avatar.

Claim 10
“receiving, by a computer system, information specifying content of a plurality of user selectable elements of a
portion of a user interface (UI), wherein the user selectable elements include alternative options for which user input is requested” Scapel [0228] discloses “virtual avatar menu 638 has completely replaced display of recent item menu 629. In response to device 600 detecting selection of continue affordance 640 (e.g., via a gesture such as tap gesture 642 of FIG. 6M), virtual avatar interface 643 is displayed as depicted in FIG. 6N. This interface allows users to generate new virtual avatars that reflect a user’s facial movements and expressions”;
Claim 10 is also rejected for the rationale given for claim 1.

Claim 11
“wherein the alternative options for which user input is requested include multiple options presented to a user, wherein the user is requested to make a selection between one or more of the multiple options presented to the user” Scapel [0290] discloses “the animated virtual avatar includes the changes in expression selected by the user”.

Claim 12
“wherein the at least two selectable elements include a plurality of user selectable options, wherein at least one user selectable option has been determined to have at least some dominance in visual prominence over at least one other user selectable option” Scapel [0329] discloses “the electronic device detects the user’s position being off-center…. In response to detecting the shifted position of the user in 1006B, the electronic device shifts the horizontal position of the entire poo avatar”. Scapel discloses the poo avatar that is always at the center position of the display UI, the center position is a dominance position.

Claim 13
“wherein generating the updated information specifying content of the portion of the UI includes reducing the at least some dominance in visual prominence of the at least one user selectable option relative to the at least one other user selectable option” Scapel [0228] discloses “virtual avatar menu 638 has completely replaced display of recent item menu 629. In response to device 600 detecting selection of continue affordance 640 (e.g., via a gesture such as tap gesture 642 of FIG. 6M), virtual avatar interface 643 is displayed as depicted in FIG. 6N. This interface allows users to generate new virtual avatars that reflect a user’s facial movements and expressions”.

Claim 14
“wherein generating the updated information specifying content of the portion of the UI includes generating information specifying content that randomizes the at least one presentation aspect for the at least two selectable elements between multiple presentations of the portion of the UI” Scapel Figure 6V and
Qiao [0117] discloses “[t]he sentiment data may be associated with or include at least one sentiment ”(e.g., associated with at least one category of positive, negative, neutral or some combination thereof as selected or indicated using region 1400 …)”.

Claim 15
“determining, by the computer system, measurements of neutrality for the at least one visual prominence aspect between the at least two elements in the proposed new UI portions; and selecting, by the computer system, one of the proposed new UI portions as a new UI portion based on the measurements of neutrality for the at least one visual prominence aspect” Scapel [0289] discloses “if the face has a neutral expression for a predetermined period of time, a predefined movement, such as a head turn or a wink, is added to the animated virtual avatar. … one or more additional features, such as color or steam coming out of ears, that connote anger are added to the animated virtual avatar”.
Claim 15 is also rejected for the rationale given for claim 1.

Claim 17
“wherein selecting the new UI portion includes selecting the proposed new UI with a best measurement of neutrality” Qiao [0065] discloses “[a] neutral score may be determined by combining the positive and
negative scores”.
	Selecting the “best” measurement of neutrality is unclear if the user or the computer system performs the selection? “Neural score” is cited herein until further clarification provided.

Claim 18
“wherein determining the measurement of neutrality in the proposed new UI portions includes determining differences in a plurality of visual prominence aspect measurements between the at least two elements in the plurality of proposed new UI portions” Qiao [0065] discloses “[a] neutral score may be determined by combining the positive and negative scores…. based on the number of affected portions of the document associated with a neutral score (e.g., a document with 5 affected portions associated with neutral scores may result in a combined neutral score for the document of ‘5’)”.

8.	Claims 4 and 19-21 are rejected under 35 U.S.C. §103 as being unpatentable over Scapel et al. (US 2018/0335930), hereinafter Scapel, in view of Qiao (US 2013/0018894), hereinafter Qiao, and further in view of Stein et al. (US 2017/0110093), hereinafter Stein.
Claim 4
“wherein determining measurements of the at least one presentation aspect for the at least two elements includes determining measurements of a clarity of text and writing in the portion of the UI using at least one machine learning algorithm” Stein [0087] discloses “the user can select a filter parameter that will perceptually modify the clarity of a video’s display, another filter parameter that will perceptually modify the color of the video content” and Stein [0097] discloses “side of the portion of a user interface (UI) displaying the media… known color progression technology, including but not limited to, graduated neutral-density
(ND) filters”, “machine learning algorithm” is spelled out in Stein paragraph [0107].

Scapel, Qiao, and Stein disclose analogous art. However, Scapel does not spell out the “measuring a clarity of text and writing” as recited above. It is disclosed in Stein. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Stein into Scapel to enhance its managing functions of reducing differences among portions of display.

Claim 19
“wherein the at least one visual prominence aspect includes at least one of the following types of visual prominence aspects: aspects related to fonts used in the plurality of portions, aspects related to colors used in the plurality of portions, aspects related to spacing in the plurality of portions, aspects related to size and position of elements in the plurality of portions, aspects related to backgrounds of elements in the plurality of portions, aspects related to borders of elements in the plurality of portions, aspects related to layout position of elements in the plurality of portions, and aspects related to motion effects in the plurality of portions” Stein [0087] discloses “the user can select a filter parameter that will perceptually modify the clarity of a video’s display, another filter parameter that will perceptually modify the color of the video content”.

Claim 20
“wherein determining the measurements the at least one visual prominence aspect for the at least two elements in the portion of the UI includes measuring a difference in visual prominence weight between the at least two elements” Stein [0093] discloses “the bitmap filter…. through a process involving providing a set of weights to apply to the corresponding pixels in a predetermined size area or an media frame”.

Claim 21
“generating, by the computer system, information specifying content of a new UI, wherein the new UI replaces the portion of the UI with the new UI portion” Scapel [0229][0289] discloses avatar expressions that can be happy, neutral, or angry. Avatar with neutral expression displayed in the lower portion of the user interface screen is the “reduces a difference” as claimed.

Response to Arguments
9.	Applicant's arguments filed November 30th 2021 have been fully considered but they are not persuasive.
	Applicant argues that “[t]he cited art does not teach or suggest at least the above-quoted combinations of features in the claims. Scapel merely disclosed the generation of emoji’s with neutral expressions versus the generation of emoji’s with other expressions (e.g., happy, anger, etc.). Scapel fails to disclose determining ‘a measurement of neutrality’ as recited in the above claims and generating updated UI portions having a ‘selected level for the measurement of neutrality’ or selecting a new UI portion based on ‘measurements of neutrality’.” Said argument is not persuasive because the argued feature is disclosed in the cited reference, Qiao.
In Qiao, paragraph [0089] discloses “a sentiment (e.g., associated with the score data in column 1030) of at least one affected portion (e.g., ‘Tom’ in column 1010, ‘Chuck’ in column 1010, etc.) was determined … to be in a certain category (e.g., positive, negative, neutral, etc.), to have certain degree (e.g., 1, 2, 3, 4, low, medium, high, etc.), etc.”; the “1, 2, 3, 4, low, medium, and high” degree of neutrality of paragraph [0089] are the “measurements” of neutrality as claimed. Accordingly, prior art citations for claim rejections are amended in the present Office action.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175